The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2015

                                      No. 04-14-00652-CR

                                   Emilio Rene MARTINEZ,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. 13-CRD-90
                         Honorable Ana Lisa Garza, Judge Presiding


                                         ORDER
       The State has filed a motion for a sixty day extension of time to file its appellee’s brief.
We grant the motion. We order appellee’s brief due April 28, 2015. Counsel is advised that no
further extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court